Citation Nr: 1035547	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
for the cause of the Veteran's death.

2.  Entitlement to burial benefits.

3.  Entitlement to a plot or internment allowance.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 through December 
1966.  He died in June 2000 and the Appellant is his surviving 
spouse.

This matter was last before the Board of Veterans' Appeals 
(Board) in July 2009, on appeal from August 2005 and September 
2005 decisions of the Department of Veterans Affairs Regional 
Office (RO) in Newark, New Jersey.

The Appellant testified before the undersigned Veterans Law Judge 
(VLJ) in hearings at the RO in January 2008 and June 2009.  
Transcripts of these hearings have been associated with the 
claims file.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.




REMAND

The Board's review of the claims file reveals that clarification 
of the 2009 VA medical opinions is necessary and that the RO must 
provide additional assistance to the Appellant.

As an initial matter, the Board notes that VA's duty to assist 
includes making an effort to gather any identified private 
records.  The claims file reflects that the Appellant testified 
in January 2008 that the Veteran's esophageal cancer was 
diagnosed by a Dr. Gerald Grodstein in Englewood, New Jersey.  
Dr. Grodstein submitted a June 2008 statement that he treated the 
Veteran from 1987 until his death in 2000, but no treatment 
records from Dr. Grodstein appear in the claims file.  Dr. Martin 
Oster, affiliated with Columbia-Presbyterian Medical Center, 
submitted a January 2005 statement that he treated the Veteran 
for esophageal cancer since 1997.  Although treatment records 
from the Columbia-Presbyterian Hospital from April 2000 to June 
2000 appear in the claims file, there are no earlier records of 
treatment by Dr. Oster.  As these records have been identified, 
but have not been associated with the claims file, the RO must 
provide the Appellant with the necessary authorization forms to 
have them released to VA for purposes of properly developing the 
appeal.

In accordance with May 2008 Board remand instructions, a VA 
examiner in February 2009 conducted a review of the claims file 
regarding the cause of death.  The February 2009 VA examiner 
determined that the Veteran's Type II diabetes mellitus did not 
cause or contribute substantially or materially to the cause of 
death.  However, as noted in the July 2009 remand, the examiner 
did not address the relationship, if any, between any other 
diseases or disorders that might have been causally related to 
the Veteran's service and have caused or contributed materially 
to his death.  In accordance with the July 2009 Board remand 
instructions, the February 2009 VA examiner re-reviewed the 
claims file and rendered another opinion.  In November 2009, the 
examiner opined that congestive heart failure was not related to 
service and did not contribute to death - he opined that the 
Veteran died from complications of terminal metastatic esophageal 
cancer.

The Board observes that, at both the 2008 and 2009 hearings, the 
Appellant and her authorized representative testified that the 
Veteran served in Vietnam, where he was presumably exposed to 
Agent Orange.  Pertinent VA law and regulations provide that a 
Veteran who served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD-214 reflects that he 
served during the Vietnam conflict and spent seven (7) months 
overseas.  While this case is in remand status, his service 
personnel records must be retrieved to determine whether or not 
he served in the Republic of Vietnam during that time.

At the time of his death, the Veteran had been hospitalized for 
complications of esophageal cancer, which is not on the list of 
conditions for which presumptive service connection may be 
established.  However, the provisions for presumptive service 
connection do not preclude a claimant from establishing service 
connection with proof of actual direct causation, on the basis 
that exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994) (holding that presumptive provisions 
do not "prevent the establishment of service connection for any 
injury or disease otherwise shown by sound scientific or medical 
evidence to have been incurred or aggravated during active 
service.").  See also Ramey v. Gober, 120 F.3d 1239, 1247-48 
(Fed.Cir.1997).  

Further, since the time of the July 2009 remand, the Federal 
Circuit has held that a VA examination is warranted when there is 
competent evidence of a current disability, noting that there is 
no requirement for "competent" evidence linking the claimed 
disability is related to active service.  Colantonio v. Shinseki, 
606 F.3d 1378 (Fed. Cir. 2010).  Although the Appellant has yet 
to present any medical evidence linking the Veteran's esophageal 
cancer directly to any presumed exposure to Agent Orange, such 
evidence is not necessary to trigger VA's duty to provide an 
examination addressing that theory of entitlement.  Id; and see 
Robinson v. Mansfield, 21 Vet. App. 515 (2008) (the Board must 
address all theories of entitlement raised by the claimant or by 
the evidence of record).  As neither the February or November 
2009 VA opinions discuss whether the Veteran's esophageal cancer 
may have been caused by in-service exposure to herbicides, those 
examination reports are inadequate for rating purposes and must 
be returned for a clarifying opinion.  If the findings on an 
examination report are incomplete, it is incumbent upon the 
rating board to return the report as inadequate for rating 
purposes.  See 38 C.F.R. § 4.2.

In regard to the claims for burial benefits and plot allowance, 
the Board notes that entitlement to service-connected burial 
benefits is dependent upon entitlement to service connection for 
cause of death.  See 38 U.S.C.A. Chapter 35 (2009).  As such, the 
Board may not properly review these claims until the claim for 
service connection for cause of death can be adjudicated.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will allow the Appellant to 
submit any additional records of medical 
treatment that are not evidenced in the 
claims file.  The Appellant must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file - to 
specifically include, but not limited to: 
all records of treatment by Dr. Gerald 
Grodstein pertaining to the Veteran's 
esophageal cancer; AND all records of 
treatment by Dr. Martin Oster prior to 
April 2000.  The RO/AMC must then attempt 
to obtain these records and associate them 
with the claims folder; if the records are 
unavailable, documentation of any negative 
response must be placed within the claims 
file and the Appellant must be so advised 
and provided an opportunity to submit any 
copies in her possession.

2.  The RO/AMC must then take appropriate 
measures to obtain the Veteran's service 
personnel record or any other applicable 
documents required to verify if/when he 
served in the Republic of Vietnam.

3.  The RO/AMC must then, in accordance with 
38 C.F.R. § 4.2, return the Veteran's claims 
file to the February/November 2009 examiner 
(if unavailable, the file should be provided 
to another physician of suitable background 
and experience) to determine whether his 
esophageal cancer is directly or indirectly 
related to his service, to include any 
presumed exposure to Agent Orange.  The 
examiner also must address the June 2008 
medical opinion by Dr. Grodstein that all 
conditions experienced by the Veteran prior 
to his death cumulatively led to his demise.  
The following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file, the 
reviewer must address whether it is 
likely that the Veteran's death was 
related to service.  The reviewer must 
specifically refer to newly developed 
portion of the treatment record which 
is expected to include treatment notes 
discussing the initial diagnosis of 
esophageal cancer.  The reviewer must 
also discuss any applicable treatises, 
to provide a medical explanation as to 
whether any causal relationship exists 
between the Veteran's death and his 
service - to include the following:

i.	any presumed exposure to Agent 
Orange; and/or 

ii.	the likelihood of the opinion 
rendered by Dr. Grodstein that 
the cumulative effects of all of 
the conditions experienced by the 
Veteran led to his death 
(specifically discussing whether 
any of the conditions noted in 
Dr. Grodstein's opinion were 
likely the result of his 
service). 

c.	A rationale must be provided for all 
findings. All clinical findings must be 
reported in detail.  In all 
conclusions, the reviewer must identify 
and explain the medical basis or bases, 
with identification of the pertinent 
evidence of record.  If the reviewer is 
unable to render an opinion without 
resort to speculation, he must explain 
why and so state. 

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4.  Thereafter, the RO must consider all of 
the evidence of record and readjudicate the 
Appellant's claims.  The Appellant and her 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Appellant is hereby notified 
that it is her responsibility to cooperate in the development of 
the claim.  

The RO and the Appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


